Citation Nr: 0840018	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  00-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970 and from June 1973 to June 1977.


This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision.  The Board issued a 
decision denying the veteran's appeal in August 2006 which 
was vacated by the Court of Appeals for Veterans Claims 
(Court) in March 2008, and the veteran's claim was returned 
to the Board pursuant to a Joint Motion for Remand.


FINDING OF FACT

The evidence shows that the veteran's PTSD causes total 
social and occupational impairment.


CONCLUSION OF LAW

Criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating.  A 50 percent rating is 
assigned for PTSD when a veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or for 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or for an inability to 
establish and maintain effective relationships. 

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

It is noted at the outset that the veteran is decorated 
combat veteran who served in both the Marine Corps and the 
Air Force.  Among other decorations, he earned a Purple 
Heart, a Combat Action Ribbon, and a Republic of Vietnam 
Cross of Gallantry. 

The veteran testified at a RO hearing in October 2003 that he 
had not worked in about eight years, and he stated that he 
was becoming increasingly depressed and irritable.  The 
veteran indicated that while he went out to the store 
everyday, he would often retreat to his house and sit in his 
dark closet, fearing that people were watching him.  

In support of his claim, the veteran's wife, several of his 
children, and a friend of the veteran submitted statements 
regarding the veteran's PTSD symptomatology that they had 
observed, including the veteran's tendency towards violence 
and unpredictability, and his difficulty sleeping.  The 
veteran's wife stated that the police would occasionally come 
and take the veteran away for a day, but he would always 
return and she reported living in constant fear for her 
safety.  The veteran's son indicated that the veteran was in 
his own world most of the time, believing that everyone was 
his enemy.  A friend of the veteran indicated that the 
veteran often thought she was his sister who had died in 
1995.  She also stated that the veteran needed help with his 
personal care such as hygiene, cooking, cleaning, keeping 
appointments, and taking medications.  She found that the 
veteran could go from deep depression to panic or extreme 
violence without any notice.  She also noted that the veteran 
had difficulty sleeping and would toss and turn and would 
wake up screaming.

The veteran's claim was previously denied by the Board 
because, while the Board recognized that the veteran's PTSD-
related symptomatology was severe, several different medical 
professionals had suspected the veteran of malingering and 
overreporting his symptoms.

However, in the time since the Board's decision, the veteran 
has undergone private psychiatric treatment, and his 
psychologist, Dr. Platoni, has provided a credible medical 
opinion which directly and specifically refutes the 
contention that the veteran had been malingering.  The Board 
had previously pointed to 4 instances in which suspicions of 
malingering or at least overreporting were raised.  Dr. 
Platoni, in June 2008, found alternative interpretations for 
each situation which argued against overreporting, or found 
internally conflicting elements in each treatment record or 
examination report.

For example, Dr. Platoni pointed to a VA treatment session in 
March 2001 at which the veteran had presented for treatment 
wearing a black jacket, black leather gloves, and sunglasses 
and had stated that he was ready for combat.  While the VA 
doctor suggested that the veteran was attempting to present a 
sicker picture of himself, Dr. Platoni argued that the 
veteran's presentation was unlikely to be a charade; rather, 
she felt that it appeared to be a clear statement of the 
prevalence, intensity and severity of the veteran's 
condition.

In support of her opinion, Dr. Platoni pointed to the fact 
that the veteran was denied vocational rehabilitation in 
August 2006 as it was determined that his disabilities made 
it unreasonable to expect that he could use the program to 
gain in a competitive environment.  The evaluator explained 
that the nature of the veteran's PTSD had rendered him 
grossly impaired socially and occupationally with no further 
outlook for industrial improvement.

Dr. Platoni interviewed the veteran in June 2008, observing 
that he continues to get involved in fights and to play 
Russian roulette.  The veteran was also noted to be 
increasingly explosive without provocation.  The veteran 
indicated that sometimes the voices in his head set him off, 
and he complained about frequent nightmares and flashbacks.  
Dr. Platoni found that the veteran was a poor historian, but 
she noted that he tended to underreport his symptoms; and she 
concluded by opining that the veteran had severe to extreme 
PTSD which rendered him extremely functionally disabled, and 
prevented him from working.  She also stated that he was 
totally occupationally and socially disabled based on his 
PTSD.

Given the additional medical information provided by Dr. 
Platoni, the Board finds that the veteran warrants a 100 
percent for his PTSD.  His GAF scores (with the exception of 
the several doctors who though the veteran was faking) were 
indicative of serious symptoms, and in some instances of 
impairment in reality testing.  In a 2004 statement, the 
veteran indicated that the seven different medical 
professionals that had treated him for his PTSD had assigned 
GAF scores of 40, 45, 45, 45, 50, 60, and 70.  The GAF of 70 
was assigned by the VA doctor who believed that the veteran 
was overreporting his symptoms and whose opinion was directly 
refuted by Dr. Platoni.

The medical evidence from throughout the course of the 
veteran's appeal also supports Dr. Platoni's contention that 
the veteran's PTSD is more severe than he is currently rated.  
The veteran's relatives submitted statements that the veteran 
was dangerous, and the veteran's wife even said that she 
lived in constant fear for her safety.  Additionally, Dr. 
Platoni indicated that the veteran continued to play Russian 
roulette.  Thus, the signals are that the veteran is 
increasingly less able to take care of himself, and that he 
is a persistent danger of hurting himself or others.  
Additionally, the veteran has not worked in more than a 
decade and has been found to be unable to work.

Even as early as March 1999, treatment records showed that 
the veteran was irritable and did not trust anyone, choosing 
to isolate at home.  He had a depressed mood, a flat affect, 
and he spoke slowly.

The veteran underwent a VA examination in May 2000 at which 
the examiner believed that the veteran was faking his 
symptoms somewhat, and opined that the veteran's true problem 
was a personality disorder and substance dependence.  
Nevertheless, the examiner described the veteran as 
disheveled with an irritable mood, poor insight, and poor 
judgment.

At a second VA examination a month later in June 2000, the 
examiner noted that the veteran's demeanor during the office 
visit suggested an individual who was confused in thinking, 
suspicious, and likely to have strong feelings of isolation 
and anxiety.  The veteran had sleep disturbance, 
irritability, difficulty concentrating and hypervigilance.  
The examiner also found that the veteran had the presence of 
obvious delusions and appeared to present reports of 
hallucinations; and he took disagreement with the previous 
examiner's opinion that the veteran had been malingering.  
The veteran was given a GAF of 40 which is indicative of 
either some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure or irrelevant); 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friend, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home and is failing in school).

In March 2001, a VA doctor found that the veteran's PTSD was 
severe with symptoms in all three clusters (reexperiencing, 
avoidance, and arousal).

At two treatment sessions in October 2001, it was noted that 
the veteran had severe social stressors and that he suffered 
from social isolation.

In January 2002, it was again noted that the veteran had 
severe PTSD which was noted to be having a debilitating 
effect on his life.  The veteran had increasingly aggressive 
behavior, and he was found to be unable to work as a result 
of his PTSD.  The veteran had irrational thinking, thoughts 
of persecution, anxiety, and poor judgment.  

Thus, the medical evidence demonstrates that the veteran is 
totally socially and occupationally impaired and a 100 
percent rating for PTSD is therefore granted.
In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


